 

Exhibit 10.1

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

June 26, 2012

 

Globalstar Canada Satellite Co. ("Globalstar Canada")

115 Matheson Boulevard West, Suite 100

Mississauga, Ontario, L5R 3L1

Canada

 

Globalstar, Inc. ("Globalstar, Inc.")

300 Holiday Square Blvd.

Covington, Louisiana 70433

Attention: Mr. Jay Monroe

 

Ref: Contract Number GINC-C-08-0390 ("Contract") between Globalstar Canada and
Hughes Network Systems, LLC ("Hughes"), as amended;

Letter Agreement, dated March 21, 2011, as amended on Oct. 14, 2011 and December
30, 2011 and March 30, 2012 (the "Letter Agreement")

 

Dear Jay:

 

This letter memorializes the recent discussions regarding certain milestone
payments due and payable to Hughes under the Contract and reflects the parties'
further understandings and agreements in respect of the Letter Agreement. The
Specified Amount currently owing from Globalstar Canada to Hughes (excluding
accrued interest) is $19,831,729, which includes the remaining $1,277,243 of the
January 2011 milestone payment and the full amounts of the April and July 2011
milestone payments. The deadline stated in the Letter Agreement for repayment of
the Specified Amount is the earlier of [*] and June 29, 2011 (such earlier date,
the "Due Date").

 

The parties hereby agree to further amend the Letter Agreement as follows:

 

·        Globalstar Canada agrees to pay to Hughes $1,000,000 in two
installments, as follows: i) $500,000 no later than July 6, 2012 ("Installment
Payment #1"); and ii) $500,000 no later than August 15, 2012 ("Installment
Payment #2"). Both such payments shall be credited against the January 2011
milestone payment and upon receipt of each such payment, the Specified Amount
shall be reduced by the amount paid.

·        Provided that Hughes receives Installment Payment #1 no later than July
6, 2012, the Due Date for repayment of the Specified Amount shall be extended to
the earlier of [*] and August 15, 2012.

 

1

 

 

·        Provided that Hughes receives Installment Payment #1 no later than July
6, 2012 and receives Installment Payment #2 no later than August 15, 2012, the
Due Date for repayment of the Specified Amount shall be further extended to the
earlier of [*] and September 28, 2012.

·        Upon each extension of the Due Date as specified above, the dates
specified in Paragraphs 2¬3 of the Letter Agreement shall be extended to the
then-current Due Date, and the associated dates referenced in Paragraph 5 of the
Letter Agreement shall be adjusted to the corresponding days in September 2012
after payment of Installment Payment #1 and October 2012 after payment of
Installment Payment #2, respectively.

·        Prior to payment of the entire Specified Amount being made to Hughes,
neither Globalstar, Inc. nor Globalstar Canada shall pay, or cause to be paid,
directly or indirectly, any amount in respect of capital expenses related to new
capital projects not currently contracted for, or capital projects previously
contracted for other than i) the project for the manufacture and launch,
together with related insurance, of the satellites (the "Satellites") already
manufactured by Thales, or for which an order has been placed as of October 14,
2011, pursuant to the Amended and Restated Contract between Globalstar, Inc. and
Thales Alenia Space France dated June 3, 2009 and ii) projects for the
development and supply ground network infrastructure to be used with the
Satellites under orders placed prior to October 14, 2011 or under orders valued
at no more than $1.5 million.

·        Except as amended herein, all terms and conditions of the Letter
Agreement and Contract shall remain in full force and effect. In the event of a
discrepancy between the terms and conditions contained in this Letter Agreement,
as amended, and those contained in the contract, the terms and conditions
contained in this Letter Agreement, as amended, shall prevail.

 

In light of the extensions contemplated by this letter, the parties agree to
revise the program milestones set forth in Exhibit A of the Contract and the
payment milestones set forth in Exhibit C of the Contract. Notwithstanding
anything to the contrary in the Contract, until such time as the Specified
Amount has been paid to Hughes and the parties have agreed on revised program
milestones and payment milestones, Hughes shall not be required to order any
hardware and materials or deliver any test or production units under the
Contract.

 

We would appreciate the acknowledgement of Globalstar Canada's and Globalstar,
Inc's agreement to this letter by having a duly authorized representative of
Globalstar Canada and Globalstar, Inc. sign in the respective signature blocks
below.

 

  Sincerely,       /s/ Sean P. Fleming       Sean P. Fleming

 

2

 

 

AGREED AND ACCEPTED BY:

 

GLOBALSTAR CANADA   GLOBALSTAR INC. SATELLITE CO.           /s/ Stephen Drew  
/s/ James Monroe III Signature   Signature       Stephen Drew   James Monroe III
Name   Name       Treasurer   CEO Title   Title       6/26/12   6/26/12 Date  
Date

 

3

 